UNITED STATES DISTRICT COURT                                        11
                                                                    t,
                                                                         1JSDC SDNY
                                                                     1
SOUTHERN DISTRICT OF NEW YORK                                            DOCUMENT
                                                                            1

-----------------------------------x                                !.. ,· LECTRONICALLY FlLED
IMH BROADWAY TOWER SENIOR LENDER,                                        new ff: ---"""'7"'.H-~f-n,._
LLC, ET AL.
                                                                    .' ' l I \T . l, rn:

     Plaintiffs,
                                                                    19-cv-8168(JSR)
                  -v-
                                                                    OPINION AND ORDER
WILLIAM HERTZ, ET AL.

     Defendants.
-----------------------------------x
JED S. RAKOFF, U.S.D.J.

     Defendants move under Fed. R. Civ. P. 12(b) (6) to dismiss

Counts Three and Four of plaintiffe' breach-of-contract

complaint. For the following reasons, the motion to dismiss

Count Three is granted without prejudice to repleading. The

motion to dismiss Count Four is denied.

     Plaintiffs in this action are the successors-in-interest to

the lenders of two secured loans issued for the purchase of a

commercial real estate property - the "Tower" - in St. Louis,

Missouri. Compl.           <J[<J[   33-34, 49-50. Defendants are three

individuals who personally guaranteed the borrowers' obligations

under these loans. Compl.                 <J[<_j[   28-31, 45-48. The borrowers

defaulted on both loans in September 2018, Compl.                                   <J[<_j[   55-65, and

plaintiffs are now pursuing defendants for the unpaid balances,

Compl.   <J[<J[   51-54.




                                                       1
     The first transaction at issue in this dispute - the "Tower

Loan" -   is a $16.7 million loan issued by JP Morgan Chase Bank

("Chase") to Hertz Broadway Tower, LLC (the "Tower Borrower"),

secured by a mortgage on the Tower. Compl.          ~~   17-27. Plaintiff

IMH Broadway Tower Senior Lender, LLC is the successor to Chase

on this loan. The second transaction - the "Mezz Loan" -             is a

$7.625 million loan issued by Chase to Hertz Broadway Tower

Mezzanine, LLC (the "Mezz Borrower"), which is the parent of

Tower Borrower. The Mezz Loan was secured by Mezz Borrower's

equity in Tower Borrower. Compl.        ~~   35-44. Plain.tiff IMH

Broadway Tower Mezz Lender, LLC is the successoD to Chase on the

Mezz Loan. 1

     After the borrowers defaulted, plaintiffs toreclosed on the

collateral securing the Mezz Loan, i.e., the equity of Tower

Borrower. In May 2019, plaintiff IMH Mezz Lender held a UCC sale

of this collateral and purchased it for a credit bid of

$500,000. Compl.   ~~   69-70. Plaintiffs have not foreclosed on the

Tower itself, though they effectively own the entire residual

interest in the Tower through their ownership of the equity of

Tower Borrower. See Mot. at 4-5. Plaintiffs now·seek to recover



                                                          ;

1 The sequence of transactions through which the two IMH entities
became the successors to Chase's interests in these loans is not
relevant to this motion. See Compl. ~~ 32-34, 49-50, 55-65 & 66-
70; Mem. Of Law in Supp. of Defs.' Partial Mot. to Dismiss the
Compl., ECF No. 24, at 1-4 [hereinafter "Mot."]t
                                    2
from the guarantors a sum of just under $22.5 million,

consisting of the $7,990,632.78 deficiency on the Mezz Loan

(i.e., the balance of $8,490,632.78 less the $500,000 credit

bid) plus an unpaid balance of $14,459,524.01 on the Tower Loan.

See Compl. i i 51-54.

     Both the Tower Loan and the Mezz Loan are limited recourse

loans, that is, the contracts underlying both transactions

provide that, in most circumstances, the lender's only remedy in

the event of a default by the borrower is foreclosure and sale

of the collateral. Mot. at 1. However, § 9.3(g) of each lending

agreement enumerates certain exceptions to the don-recourse

provision that, if triggered, allow the lender to pursue the

other assets of the borrowers and the guarantors. Compl. Ex. 1

at 96-97; Ex. 13 at 90-91. This section, which is identical in

both lending agreements,   2   provides in relevant part that:

     The [non-recourse] provisions of this Section shall not .
     . constitute a waiver of the right of the Lender to enforce
     the liability and obligation of Borrower, by money judgment

2 Because the language of§ 9.3(g) of the Tower ,Loan agreement is
identical to§ 9.3(g) of the Mezz Loan agreement, this Opinion
refers to§ 9.3(g) as a single provision. Compare Compl. Ex. 1
at 96-97 with Compl. Ex. 13 at 90-91. Additionally, while the
text of§ 9.3(g) refers only to the obligations of the
borrowers, separate guarantee agreements make defendants jointly
and severally liable for any obligations of the borrowers under
the Tower Loan and Mezz Loan agreements. See Compl. Exs. 7 & 19.
These are the contracts that defendants allegedly breached.
Compl. i i 71-82. As shorthand, however, this Opinion discusses
the alleged obligations of the defendants as arising from§
9.3(g).


                                     3
     or otherwise, to the extent of any loss, damage, cost,
     expense, liability, claim or other obligation incurred by
     the Lender     . arising out of or in connection with the
     following:



     (iii) material physical waste of the Property by Borrower,
     Guarantor or Manager; .     [or]

     (vi) failure to pay charges for labor or materials or other
     charges or judgments that can create Liens on any portion
     of the Property (to the extent sufficient funds from the
     operation of the Property are available to ~o so)

     Count Three of plaintiffs' complaint,      ~~       84-85, 101-107,

alleges that the Hertz entities (as the borrowers and previous

owners of the property) failed to pay obligations to various

vendors and tenants totaling about $1.2 million, and that the

guarantors are personally responsible for this amount under§

9.3(g) (vi). Count Four, Compl.   ~~   87-89, 108-112, alleges that

the Hertz entities improperly deferred about $1 million of

required maintenance to the building's elevator:and HVAC system

and also failed to make about $4.8 million of required payments

into the building's maintenance reserve fund.        3   These omissions,

according to the complaint, triggered the§ 9.3(g) (iii)




3 The language in the Complaint, ~~ 85-87, is a~biguous as to
whether the Hertz entities underpaid into the reserve fund by
$4.8 million or whether they failed to maintain a required
balance in excess of $4.8 million. This ambiguity is ultimately
an issue of damages, however, which the Court need not resolve
at the motion-to-dismiss stage.


                                   4
exception to the non-recourse provision for "material physical

waste. " 4

       Defendants now move to dismiss Counts Three and Four for

failure to state a claim. "To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as

true, to state a claim for relief that is plausible on its

face." Ashcroft v. Iqbal, 556 U.S. 662, 678   (2009)   (internal

quotation marks omitted). After discarding allegations that

amount to nothing more than legal conclusions, see Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007), the court should

"accept as true" what remains and "draw all reasonable

inferences in plaintiff's favor." Beazley Ins.   do., Inc. v. Ace
Am.   Ins. Co., 150 F. Supp. 3d 345, 354 (S.D.N.Y. 2015)   (citing

In re Elevator Antitrust Litig., 502 F.3d 47, 50   (2d Cir.

2007)).

      Defendants first argue that, as a threshold matter, the

Court must dismiss Counts Three and Four because plaintiffs have

not alleged "any loss, damage, cost, expense, liability, claim

or other obligation incurred by the Lender," which is a




4 This motion does not seek to dismiss Counts One and Two, which
each allege that guarantors are liable under a different
exception to the non-recourse provision. Compl .: <[<I[ 93-100. A
fifth count, also not at issue in this motion, is for attorneys'
fees and costs. Compl. <[<I[ 113-116.



                                  5
necessary condition for liability under§ 9.3(g). In defendants'

view, the unpaid vendor liabilities and deferred maintenance

expenses could only have imposed "losses" on plaintiff IMH Mezz

Lender in its capacity as equity holder of Tower Borrower, i.e.,

as the successor to the borrower of the Mezz Loan, while§

9.3(g) allows either plaintiff only to bring a claim in its

capacity as lender. Mot. at 7-8. Plaintiffs respbnd that IMH

Mezz lender "stepped into the shoes" of Mezz Borrower upon

purchase of the Mezz Collateral, thus incurring liability for

the vendor and maintenance expenses sufficient to constitute a

"loss" under§ 9.3(g). Pls' Opp'n to Defs.' Partial Mot. to

Dismiss the Compl., ECF No. 28, at 9-10 [hereinafter "Answer"].

     The Court agrees with plaintiffs that the language of§

9.3(g) permits them to bring claims against the guarantors for

"losses" suffered in plaintiffs' capacity as purchasers of the

collateral. The Court, after considering the language, context,

and purpose of this section, concludes that the unambiguous

meaning of "loss" and the accompanying terms in§ 9.3(g)    is an

expense of the kinds enumerated in paragraphs (i) through (xi)

of§ 9.3(g) that impairs the lenders' security tnterests in the

collateral. Assuming that plaintiffs are undersecured, § 9.3(g)

does not distinguish between a situation where the plaintiffs

sell the collateral to a third party, resulting in a deficiency,

and a situation where plaintiffs keep the collateral for

                                6
themselves in partial satisfaction of the debt. In either

situation, § 9.3(g), if triggered by any of the criteria listed

in paragraphs (i) through (xi), would allow plaintiffs to pursue
                                                   a



the guarantors for the difference between the value of the

collateral and the outstanding loan balance. Defendants' reading

would, in effect, extinguish any claim under§ 9,3(g) in a

situation where plaintiffs keep the collateral for themselves

hence becoming the successors to the borrowers of the loan - and

this result would be totally at odds with the language and

purpose of§ 9.3(g).

     The Court's reading of§ 9.3(g), however, raises an

additional issue. To state a breach of contract claim against

the guarantors arising out of a§ 9.3(g) obligation, plaintiffs

must plausibly allege that they were, in fact, undersecured; and

any recovery under this section may be no great~r than the

amount by which plaintiffs were undersecured. Allowing

plaintiffs to collect anything from the guarantors in excess of

that amount would, in effect, permit double rec~very on the
                                               a


loans, a result equally contrary to the language of§ 9.3(g) as

the result discussed above.

     As to the Tower Loan, plaintiffs have not alleged that they
                                               a

were undersecured by an amount equal to or greater than the

value they seek to collect from defendants. Plaintiffs seek to

recover from the guarantors the entire outstanding loan balance

                                7
of $14,459,524.01. Compl. ~~ 52, 93-96. But plaintiffs have also

assumed indirect ownership of the collateral, i.e., the Tower,

through their equity interest in Tower Borrower. See Compl. ~~

69-70. If the value of the Tower is anything greater than zero,

therefore, allowing plaintiffs to collect the entire loan

balance from guarantors would result in some amount of double-

recovery. The Complaint does not allege what the Tower's value

may be, but nothing in the Complaint allows the Court to infer

that the value is zero. Therefore, plaintiffs have failed to

allege a "loss" commensurate with the amount they seek to

recover with respect to the Tower Loan. 5




5 Indeed, the fact that the equity of Tower Borrower was worth
$500,000, as valued by the credit bid, implies that the Tower is
worth more than the outstanding balance of the Tower Loan.
Because equity is junior to debt, the equity of Tower Borrower
should only have positive value if the fair market value of
Tower Borrower's assets (i.e., the Tower) were greater than the
outstanding balance of the Tower Loan. At the very least, the
$500,000 valuation of Tower Borrower's equity renders the
proposition that the Tower is worthless implausible. See Iqbal,
556 U.S. at 678. It is of course possible - although not
indicated in the complaint - that Tower Borrower has assets
besides the Tower that contribute to its positive valuation, and
this possibility permits the Court to infer that plaintiffs have
alleged at least some minimal amount of loss with respect to the
Tower Loan. If nothing else, this is sufficient for the Court to
decline to dismiss Count One, which seeks the entire unpaid
balance of the Tower Loan, Compl. ~~ 93-96, sua sponte. The
precise amount of any undersecurity with respect to the Tower
Loan ultimately goes to damages, and the Court therefore need
not determine it at the motion-to-dismiss stage.


                                 8
     Nevertheless, the Complaint does allege a deficiency with

respect to the Mezz Loan, to which the "loss" alleged in Counts

Three and Four is plausibly attributable. Specifically, the

Complaint states that plaintiff IMH Mezz Lender purchased the

collateral securing the Mezz Loan for a credit bid of $500,000.

Compl.   ~~   53-54, 69-70. The Court infers from this fact that the

fair market value of this collateral was $500,000, leaving a

deficiency of $7,990,632.78. The total amount plaintiffs seek

from defendants in Counts Three and Four appears to be, at most,

approximately $7 million (roughly $1.2 million of vendor

liabilities plus $1 million of deferred maintenance expenses

plus $4.8 million of contributions to the maintenance reserve),

so plaintiffs have alleged a deficiency on the Mezz Loan

sufficiently large for the Court to plausibly infer that all of

the costs claimed in Counts Three and Four are "losses" in the

sense of impairments to a security interest. The Court therefore

declines to dismiss any portion of the Complaint on the ground

that plaintiffs have failed to allege a "loss."

     With respect to Count Four, defendants advance two

additional grounds to dismiss. Count Four alleges that Tower

Borrower's decision to defer about $1 million worth of

maintenance to the property's elevator and HVAC system, and to

fail to make required payments into a maintenance reserve fund,

constitutes "material physical waste of the Property by

                                    9
Borrower, Guarantor or Manager" sufficient to trigger recourse

liability under § 9. 3 ( g) (iii) .
                                                     <

     Defendants argue that the deferred maintenance alleged in

the Complaint cannot constitute permissive waste,as a matter of

                6
New York law.       Mot. at 9-10. The Court rejects this argument and

declines to dismiss Count Four on this ground. "'Waste,' in its

simplest definition, is whatever does a lasting damage to the

freehold or inheritance.          . The most ordinary kind of

permissive waste is suffering buildings to fall into decay from

neglect." Beekman v. Van Dolsen, 18 N.Y.S. 376, 377      (1st Dep't

1892); see also New York Law and Practice of Real Property§

16:13 (citing Beekman for the definition of waste). There is no

doubt that a mortgagor or similar party can commit waste by

failing to undertake repairs, provided that the failure to

undertake such repairs results in "decay" as described in

Beekman. 7 See Travelers Ins. Co. v. 633 Third Assocs., 14 F.3d




6 Both parties' submissions assume that the term "waste" in§
9.3(g) (iii) incorporates the definition of this term under New
York law. The Court adopts this view for the purpose of
resolving this motion.

7 Defendants also argue, correctly, that in order for a mortgagee
to have an action for waste, the alleged damage must impair the
security interest in the property. Mot. at 10; see Band Realty
Co. v. N. Brewster, Inc., 398 N.Y.S.2d 724, 725 (2d Dep't 1977)
("The foundation of an action for waste by a mortgagee is the
impairment of the security of the mortgage with knowledge of the
lien.") (citation omitted). But because the issue of "loss"
under§ 9.3(g) subsumes the issue of whether plaintiffs'
                                      10
114, 121 (2d Cir. 1994)   ("Under New York law, an action for

waste will lie against a tenant who fails to undertake certain

repairs on the property."); see also United States v. Miller,

400 F. Supp. 1080, 1084 (S.D.N.Y. 1975)   ("Under ~ew York law,

there is a substantive cause of action for waste against one in

control of real property who does no more than ailow the

property to deteriorate and decrease in value .       ."). Whether

a failure to make repairs amounts to waste depends on the

circumstances and the reasonabili ty of the prope,rty holder's

actions. See 34 N.Y. Jur. § 479 (discussing waste in the

landlord-tenant context).

     Although there are no authorities directly on point as to

whether the failure to make repairs to a commercial property's

elevator and HVAC system and to maintain a required reserve fund

constitutes "waste" under Beekman's decay standard, plaintiffs

argue persuasively that it may. On its face, the claim that a

broken elevator and air conditioner in a tall office building in

Missouri constitutes decay or disrepair under the circumstances

is plausible.

     Additionally, the cases defendants rely upon for the view

that such maintenance issues cannot constitute waste are less

helpful than defendants claim. Defendants firsi cite a recent



security interests were impaired, it is unnecessary to address
this point here.
                                 11
Kings County Civil Court case, Gottesman v. Graham Apts., Inc.,

16 N.Y.S.3d 792   (Table), 2015 WL 1839746, at *25 (N.Y. Civ. Ct.,

Kings County, Apr. 5, 2015) for the proposition that waste only

consists of "material and permanent injury" to a property, "over

and above[] ordinary wear and tear."This languaie, though

favorable to defendants' position, is taken out of its context;

the immediately preceding paragraph, which defendants ignore,

explains that "the failure to make such ordinary, repairs as are

necessary to prevent waste and decay of premises, that is,

tenantable repairs, will constitute permissive waste." Id.

Defendants also cite Staropoli v. Staropoli, 580 N.Y.S.2d 369,

370 (2d Dep't 1992) for language indicating that "the type of

omission or neglect which constitutes waste" is that which

results in "damage to the structure." But the kind of damage

alleged in Staropoli - the failure to paint the exterior of a

property -   is not even remotely on point for the type of neglect

alleged here, and in any case, one could plausibly view damage

to an elevator or HVAC system, if sufficiently severe, as

structural in nature.

     Plaintiffs, for their part, cite Travelers Ins. Co., 14

F.3d at 123, which further undermines defendants' argument that

only "permanent injury" and "structural damage" to a property

can constitute waste. See Answer at 12-15. The 'Second Circuit,

applying New York law, held in that case that the intentional or

                                 12
fraudulent failure by a mortgagor to pay property taxes may

constitute waste. Although factually different from a failure to

repair an elevator or an HVAC system, the type of damage to the

property in Travelers is similar to that alleged here in the

sense that it could be resolved with a one-off expenditure of

money. Travelers indicates, then, that damage need not be

"permanent" in the sense of irreparable in order to form the

basis for a waste claim. Of course, the severity of the damage

owing to the lack of repairs, and whether such damage therefore

constitutes "decay" under the circumstances, is a question of

fact to be determined at a later stage of the litigation. But

the balance of the authorities leads the Court to conclude that

plaintiffs have plausibly alleged "material physical waste" in

Count Four.

     Defendants' other proffered ground for dismissing Count

Four is that the Complaint fails to allege that,any such waste

was committed "by Borrower, Guarantor or Manager," i.e., the

Hertz entities and associated management, as§ 9.3(g) (iii)

requires. 8 Rather, defendants argue that the allegations in the




8 Apart from the "Borrower, Guarantor or Manager" language of
§ 9.3(g) (iii), a decision by the receiver, rather than Tower
Borrower, to defer maintenance would also like~y not constitute
"waste" for which defendants would be liable. See Travelers Ins.
Co., 14 F.3d at 124 ("To the extent that Travelers' claims of
waste relate to conduct that occurred after the appointment of
the receiver, they were properly dismissed.")
                                13
Complaint are consistent with the waste having occurred after

the property entered receivership in February 2019. Mot. at 11.

Plaintiffs respond that the requisite pleading is in paragraph

87 of the Complaint, which provides that:

     Plaintiffs are informed and believe that significant
     capital improvements that were scheduled to.be completed
     per the property condition assessment dated May 2017 were
     deferred by the Tower Borrower, Mezz Borrower, and/or
     Defendants and never completed.

See Answer at 15.

     At the very least, defendants are correct that the wording

of this paragraph is ambiguous. Plaintiffs could be alleging

either that the May 2017   (i.e., pre-receivership) property

assessment discovered that the repairs at issue were already

overdue, or that the assessor in May 2017 created a schedule

according to which management would conduct these repairs at

some point in the future. Under the latter formulation,    it is

unclear whether the elevator and HVAC repairs were already

overdue by the time receivership began in February 2019.

Nevertheless, because this is a motion to dismiss, the Court

will adopt the former reading, which is more favorable to the

plaintiff. See Beazley Ins. Co., 150 F. Supp. 3d at 354. In that

formulation, plaintiffs have alleged that the purported waste

occurred before the receivership, and this is sufficient to

sustain the claim.



                                 14
     Finally, defendants ask the Court to dismiss Count Three

which alleges unpaid vendor and tenant liabilities - on the

independent grounds that the Complaint fails to plead (1) that

these liabilities could result in liens on the PfOperty; and (2)

that sufficient funds from the operation of the property were

available to pay these costs while the Tower was under its prior

ownership. Mot. at 8-9. Both of these facts are conditions

precedent to guarantor liability under§ 9.3(vi), which allows

recourse recovery for "failure to pay charges for labor or

materials or other charges or judgments that can create Liens on

any portion of the Property (to the extent sufficient funds from

the operation of the Property are available to   qo   so)        "

(emphasis supplied).

     The Court finds defendants' first argument unpersuasive.

Unpaid liabilities could necessarily result in damage awards for

breach of contract, which could in turn give rise to judgment

liens against the property as a matter of here applicable

Missouri law. See Missouri Supreme Court Rule 74.08     ("Except as

provided in [other provisions], the lien of a judgment commences

upon entry of the judgment, continues for a period of ten years,

and is revived by a revival of the judgment.") . 9



9 Defendants posited at oral argument that such liens would not
necessarily have priority over other claims against the Tower,
but a plausible reading of§ 9.3(g) is that even junior liens
are sufficient to trigger guarantor liability. See Beazley Ins.
                                 15
     Nevertheless, the Court is persuaded by defendants' second

argument. The Complaint totally fails to allege that sufficient

funds from the operation of the Tower were available to pay the

vendor and tenant liabilities, and the Complaint must allege as

much in order to state a claim for breach of the'. guaranty

agreement arising from§ 9.3(vi). Plaintiffs' only response is

that the absence of sufficient funds would constitute an

affirmative defense, but that the presence of sufficient funds

need not be pled in the Complaint. Answer at 11. This view is

plainly incorrect. The presence of sufficient funds to pay the

liabilities in question is a necessary condition for guarantor

liability under§ 9.3(g) (vi), and plaintiffs must plead

accordingly in order to state a claim against defendants.

     The Court therefore dismisses Count Three without prejudice
                                                 j

to amending the complaint. Courts generally grant leave to amend

unless doing so would be futile or would result in prejudice to

the non-pleading party. See Ellis v. Chao, 336 F.3d 114, 127 (2d

Cir. 2003); Block v. First Blood Assocs.,   988 F.2d 344, 350 (2d

Cir. 1993). Here, plaintiffs represented to the Court at oral

argument that they could make the necessary amendments, and




Co. 150 F. Supp. 3d at 354 (directing courts to "draw all
reasonable inferences in plaintiff's favor" at the motion-to-
dismiss stage).

                                16
there is no suggestion of prejudice to defendants if leave to

amend is granted at this early stage.

     In sum, defendants' motion to dismiss is denied as to Count

Four but granted as to Count Three, without prejudice, however,

to plaintiffs curing the defect in an amended complaint, which

must be filed by no later than November 22, 2019.

     SO ORDERED.

Dated:    New York, NY
          November   tJ,   2019




                                  17
